Citation Nr: 0517744	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial rating for degenerative 
joint disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  The August 2002 decision granted 
service connection for a low back disorder and assigned an 
initial disability rating of 20 percent.


FINDING OF FACT

The veteran was scheduled for a VA examination in April 2004.  
In a March 2004 statement, she indicated that she would not 
report for the examination and did not show "good cause" 
for her refusal.


CONCLUSION OF LAW

The claim for entitlement to an initial rating in excess of 
20 percent for degenerative joint disease of the lumbar spine 
is denied due to failure to report, without good cause, for a 
VA compensation examination.  38 C.F.R. § 3.655(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed her 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The SOC and SSOC considered the merits of the substantive 
issue.  The communications, such as a letter from the RO 
dated in April 2005, provided the veteran with an explanation 
of what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on her behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter specifically advised the veteran to "send us the 
evidence we need as soon as possible."  The SOC and SSOC 
advised her of the evidence that had been obtained and 
considered.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOC.  The Board notes 
that the schedular criteria for rating disabilities of the 
spine have changed during the pendency of the appeal.  The 
veteran was sent the new criteria.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

A review of the file shows that the RO made appropriate 
efforts to attempt to obtain all relevant evidence.  The 
evidence includes the veteran's service medical records and 
post service treatment records.  The veteran was afforded VA 
examination in June 2003.  When the RO determined that a new 
VA examination was necessary to properly adjudicate the 
claim, it was scheduled for April 2004.  The veteran was sent 
notice of the examination at her address of record.  The 
veteran refused to report for the examination.  She has 
declined a hearing.  The Board does not know of any 
additional relevant evidence that is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a claim.  A VCAA notice was not provided 
to the veteran before the RO decision regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the appellant had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

Additionally, in the Pelegrini decision noted above, the 
Court also held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

A June 2003 VA examination report noted that the veteran 
refused to do forward flexion and made no effort to even lean 
forward.  The examiner stated that the primary cause of the 
veteran's low back complaints is her diagnosed multiple 
sclerosis.  Service connection is not in effect for multiple 
sclerosis.

The ratings for evaluating disabilities of the spine were 
changed effective September 26, 2003.

An additional VA examination was requested in order to 
determine the current level of disability associated with the 
veteran's low back.  A note in the file indicates that in 
addition to determining the current level of disability, the 
examiner would be asked to determine how much of, or the 
extent to which, the veteran's functional impairment was due 
to her degenerative joint disease.

A March 2004 letter informed the veteran that VA was 
scheduling a new VA examination to determine her current 
level of disability.  The letter specifically notified the 
veteran of the provisions of 38 C.F.R. § 3.655.  The letter 
was sent to her last address of record.

A March 2004 statement from the veteran's private physician 
stated that the veteran had "low back pain unrelated to 
multiple sclerosis."

A March 2004 statement from the veteran's husband indicated 
that he was with the veteran at the June 2003 VA examination 
and she could not bend forward at the request of the examiner 
because of the pain she was experiencing in her low back.

In a March 2004 letter the veteran informed the RO that she 
would not be attending the April 2004 VA examination because 
it was not necessary to adjudicate her claim.  She requested 
a rating of 40 percent be granted for her service-connected 
low back disorder.

III.  Criteria

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a)(2004).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b)(2004).  


IV.  Analysis

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if she is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with a claim for an 
increased rating, the claim shall be denied.  Id. (Emphasis 
added.)

The Board finds that the veteran has not submitted any 
evidence of "good cause" for her failure to report for her 
scheduled VA examination.  See 38 C.F.R. § 3.655(b).  As 
stated above, when a veteran is seeking benefits for an 
increased evaluation for a service- connected disability and 
fails to appear for the examination, without good cause, the 
claim will be denied.  Id.  If the veteran chooses to not 
show for an examination, while at the same time pursuing a 
claim for VA benefits, that is her choice, and she must bear 
any adverse consequences of such action.

It is clear the VA has made concerted efforts to assist the 
veteran in the development and adjudication of her claim.  
Her claim was initially evaluated as 20 percent disabling in 
an August 2002 rating decision.  When the veteran indicated 
her belief that her disability warranted a higher rating, the 
RO scheduled a new examination in June 2003.  Based on a 
review of the June 2003 VA examination report a higher rating 
was denied.  When the veteran expressed disagreement with 
this determination, the RO determined that a new VA 
examination was necessary in order to appropriately evaluate 
the veteran's claim.  The Board notes that the rating 
criteria for evaluating disabilities of the spine were 
amended after the June 2003 VA examination was conducted.  In 
addition to determining what symptoms could be clinically 
attributed to her service-connected disability, a new 
examination was also deemed necessary in light of the new 
schedular criteria in effect.  A VA examination report was 
scheduled for April 2004.  The veteran was informed, in a 
March 2004 letter, of both the VA examination and the 
consequences of failing to report for such examination.  In a 
March 2004 statement, the veteran indicated that she would 
not appear for the examination.  She stated she would not 
appear because she believed the evidence of record already 
indicated that she warranted a higher rating of 40 percent 
and another examination was not necessary.  It should be 
emphasized, in this regard, that this is not a determination 
appropriately to be made by the veteran.

Accordingly, as the veteran's claim is for an increased 
initial evaluation for degenerative joint disease of the 
lumbar spine, and she has failed to establish "good cause" in 
her failure to report to a scheduled VA examination, it is 
denied pursuant to 38 C.F.R. § 3.655(b).

ORDER

Entitlement to an increased initial rating for degenerative 
joint disease of the lumbar spine, currently evaluated as 20 
percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


